JUDGE Crenshaw
delivered the opinion of the Court. ^ motion has been made to dismiss this writ of Error on the ground of improper parties. The Record shews that in a case of bastardy Brown and’his security entered into bond, payable to the Judge of the County Court, conditioned for the maintenance of the child. To such bond the law g¡ves the force and effect of a judgment, and the obligee must be considered as the party plaintiff and the obligors a» defendants. But in the present case, Elizabeth MLane, the mother of the child, seems, by the writ of Error to have been considered as the party plaintiff in the judgment, and the citation has been served on her as defendant in Error here. It is the opinion of the Court that the writ of Error must be dismissed.